Citation Nr: 1230027	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  06-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim for service connection for PTSD. 

In March 2009, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  In July 2009 and July 2011, the Board remanded the claim for additional development. 

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO also reviewed and considered the evidence in the paperless claims file prior to the most recent adjudication of the claim.  


FINDINGS OF FACT

The preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted based on an in-service traumatic event or stressor or a diagnosis by a VA psychologist or psychiatrist based on a fear of hostile military or terrorist action; an acquired psychiatric disorder was not documented during service, nor was a psychosis shown within one year of separation from service; and the weight of the competent medical evidence is against finding a nexus between the post-service diagnosis of any psychiatric disorder and service.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2004.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  With regard to the Veteran's claimed PTSD and reported in-service stressors, despite multiple efforts, the VA was unable to verify the Veteran's alleged in-service stressors.  The Board remanded this case in July 2009 in an attempt to verify the Veteran's claimed stressors.  In February 2010, VA made a finding of fact that the information provided by the Veteran regarding his claimed in-service stressors was too vague to refer for verification.  Fossie v. West, 12 Vet. App. 1 (1998) (there is no duty to assist where the Veteran's statements concerning in-service stressors are too vague to refer for verification).  The Board finds that VA has fulfilled its duty to assist the Veteran in verification of stressors and that further efforts to verify the stressors are not warranted.  While pursuant to the July 2011 Board remand, additional service treatment records were associated with the claims file, it is apparent additional service medical records remain outstanding.  In July 2011 VA informed the Veteran that his complete service records were unavailable and the Veteran was provided an opportunity to submit any records in his possession.  Under those circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they exist, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not however lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his current psychiatric disability is related to his active service. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

Personality disorders are not diseases or injuries under VA regulations.  38 C.F.R. § 3.303(c) (2011).  Nevertheless, service connection may be granted if the evidence shows that a psychiatric disability was incurred or aggravated in service and superimposed upon the pre-existing personality disorder.  38 C.F.R. §§ 4.9, 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

In written statements and in testimony before the Board, the Veteran has alleged various service-related stressors as the basis for his current psychiatric disability, including witnessing a helicopter crash while stationed at Fort Bliss, Texas, during the spring or summer of 1976; witnessing a Korean civilian get struck and killed by a vehicle in which the Veteran was a passenger; assisting wounded soldiers who were attacked with an axe and machete by North Koreans; and involvement in court-martial proceedings in service.  In written statements and in statements to VA examiners, the Veteran has also reported that he attempted suicide on multiple occasions while in service and that he had a nervous breakdown while serving in Korea. 

The available service medical records show that the Veteran was frequently treated for stomach cramps and abdominal pain, often after eating or drinking alcohol, thought to possibly be attributable to a duodenal ulcer.  In August 1976, the Veteran sought treatment for complaints of a stomach ache, an upset feeling of vomiting, and abdominal discomfort involving regurgitation, heartburn, passing gas, and nausea.  On physical examination, abdominal pain and flatus were noted.  It was also noted that the Veteran was involved in court martial proceedings.  Psychosomatic pain was diagnosed and Mylanta was prescribed.  During separation examination in December 1976, the Veteran reported that he was in excellent health at separation and denied frequent trouble sleeping, depression, excessive worry, loss of memory, and nervous trouble of any sort. 

Service personnel records show a history of Article 15 proceedings in January 1975 and December 1975.  Those records also show a 12-day period of military confinement in July 1976 for two counts of assault, disrespect to a non-commissioned officer, and willful disobedience of an order.  Thereafter, in July 1976 and August 1976, the Veteran was brought before a special court-martial following multiple physical assaults on his superior non-commissioned officers and communication of a threat to a superior non-commissioned officer.  A court-martial transcript notes the Veteran was under stress due to the anniversary of his father's death.  The Veteran's enlisted evaluation report at separation states that for several months the Veteran performed well in his military occupational specialty.  However, the past several months had been very trying for him.  The indorser felt that the Veteran could be a good citizen but did not recommend that he be allowed to reenlist in any armed force. 

Thereafter, in an August 1992 statement in connection with his initial claim for service connection for PTSD, the Veteran reported that he was seen by a psychiatrist several times in service.  In November 1992, VA sent the Veteran correspondence asking about his psychiatric disability and requesting stressor information.  Specifically, the Veteran was asked if he assisted in handling wounded, witnessed or participated in civilian atrocities, or received medical treatment for nervous condition.  In his response dated in November 1992, the Veteran responded no to the above questions and reported no history of medical treatment for his psychiatric condition.  He did report a breakdown in Korea with continuing psychiatric symptoms since. 

The Veteran was afforded a VA PTSD examination and a VA mental disorders examination in January 1993.  When asked about stressors in service, the Veteran reported "several brushes with the US officers."  The Veteran stated that it was hard to go into detail, but that various things happened on the post.  He then indicated that the military tried to give him a court martial but the charges were eventually dropped.  His reported symptoms included insomnia; bad dreams about his experiences in Korea relating to difficulties with the guard house and his court martial, and bad dreams about his inability to get a job; headaches; temper flares; nervousness in certain situations; and tension.  Nevertheless, the Veteran described himself as an easygoing person.  He attributed some of his past job losses to his court martial in service and felt that a lot of his troubles went back to being in Korea and having problems with officers.  He reported that he tried to commit suicide in service and saw a psychiatrist on two or three occasions.  The examiner noted that there was no reference to those claims in the Veteran's military medical records and that the Veteran's service examinations did not show any psychiatric history.  On mental status examination, the Veteran was polite, cooperative, and oriented.  His stream of thought was well connected and there was no evidence of thought disorder.  His mood and affect were appropriate.  He appeared chronically tense and somewhat disgruntled, but he was not psychotic.  He did not appear depressed or ill at ease, and judgment was not impaired.  The examiner noted that the Veteran was out of work and felt like he was under a lot of chronic stress at present.  An adjustment disorder was diagnosed. 

VA medical records dated from November 2000 to January 2008 show complaints of nightmares, auditory hallucinations, and difficulty sleeping.  In November 2000, the Veteran specifically reported nightmares related to his court-martial in service for assaulting some people.  He was also questioned in service about missing manuals and missing M-16s.  He reported two suicide attempts while in the stockade.  He also admitted to drinking and using drugs, noting that he concealed his drug and alcohol habit.  VA medical records show a diagnosis of PTSD made by the Veteran's primary care physician, and diagnoses by VA mental health providers of paranoia, dysthymic disorder, anxiety disorder, bipolar disorder, rule out PTSD, rule out paranoid schizophrenia, personality disorder, rule out malingering, depression, rule out psychosis, and substance abuse.  Psychological testing revealed overreporting of psychopathology with invalid and questionably valid results.  VA medical records dated in November 2000 and December 2000 also note inconsistencies in the Veteran's presentation and indicate suspicion as to whether there was a secondary gain aspect involved. 

The Veteran underwent a VA examination in October 2011.  The Veteran reported that he was seldom exposed to dead, dying, or wounded during active service in the Army.  He acknowledged a court martial in service and stated that he attempted suicide twice while on active duty because he felt he was being falsely accused.  After service, the Veteran related being incarcerated for two years for possession of an illegal substance, and having charges filed against him for several misdemeanors, to include trespassing, promoting prostitution, and other drug related charges.  Psychodiagnostic testing results were invalid due to exaggeration.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV, nor did he have any other mental disorder that conformed to DSM-IV criteria.  Instead, the examiner diagnosed alcohol dependence, alcohol induced mood disorder, and paranoid personality disorder, under axis I and II, and assigned a global assessment of functioning (GAF) score of 59.  The examiner opined that the current diagnoses were attributable to events to which the Veteran had been exposed after service discharge.  The examiner noted that the Veteran had a history of rehab for alcohol dependence and verbally acknowledged continuing to drink alcohol.  The examiner opined that the diagnosed disorders were not etiologically related to active duty.  The examiner determined that in-service complaints of pain were immaterial to his currently diagnosed mental health disorders.  It was further noted that it was impossible to reconcile the Veteran's in-service assaultive behavior with treatment for psychosomatic service.  The examiner was unable to distinguish between symptoms attributable to the diagnosed alcohol dependence, alcohol induced mood disorder, and paranoid personality disorder, considering 35 years of life cycle change events that preceded the examination.  The examiner added that the clinical opinion was based on psychodiagnostic testing, clinical diagnostic interview of the Veteran, the Veteran's verbal reporting, the mental status examination, and a review of medical and psychosocial published research.  

The Board must assess the Veteran's competence and credibility to assert that his psychiatric condition had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to describe symptoms of nervousness and sadness in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

The available service medical records are negative for any complaints, treatment, or findings related to an acquired psychiatric disorder.  Therefore, the Board finds that an acquired psychiatric disorder was not affirmatively shown to be present during service.  As a psychiatric disorder was not diagnosed in service, the Board finds that onset or chronicity in service is not established.  38 C.F.R. § 3.303(a)(b) (2011). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a psychiatric disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

To the extent that the Veteran claims continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board finds that the Veteran's contentions are not credible because the credibility of his subjective history has been repeatedly questioned by his treatment providers and VA examiners, and has been found to be inconsistent. 

Initially, there is no evidence of psychiatric symptoms or a psychiatric disorder until 1993, when a VA examiner diagnosed adjustment disorder.  Thereafter, VA treatment records starting in 2000 show a diagnosis of PTSD made by the Veteran's primary care physician, and diagnoses by VA mental health providers of paranoia, dysthymic disorder, anxiety disorder, bipolar disorder, rule out PTSD, rule out paranoid schizophrenia, personality disorder, rule out malingering, depression, rule out psychosis, and substance abuse.  Prior to that time, there is no evidence of record of functional impairment due to any psychiatric disability.  The Veteran has variously claimed and denied psychiatric symptoms and treatment in service.  In connection with a claim for service connection for PTSD in 1992, the Veteran reported that he was seen by a psychiatrist several times in service.  Thereafter in November 1992, he reported no history of medical treatment for his psychiatric condition.  He did report a breakdown in Korea with continuing psychiatric symptoms since that time.  On VA PTSD examination and a VA mental disorders examination in January 1993, the Veteran reported onset of his troubles while serving in Korea, and stated that he tried to commit suicide in service and saw a psychiatrist on two or three occasions.  The examiner noted that there was no reference to those claims in the Veteran's military medical records and that the Veteran's service examinations did not show any psychiatric history.  Although the Veteran's complete service records are not in the claims file, the evidence of record does not contain references to a psychiatric disorder prior to 1993, and there is no contemporaneous evidence to show that a psychiatric disability was manifest in service.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Moreover, the Veteran's treatment providers have questioned the credibility of the Veteran's reporting.  VA medical records dated in November 2000 and December 2000 note inconsistencies in the Veteran's presentation and indicated suspicion as to whether there was a secondary gain aspect involved.  VA medical records show that psychological testing revealed overreporting of psychopathology with invalid and questionably valid results.  Similarly, on VA examination in October 2011, psychodiagnostic testing results were invalid due to exaggeration.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because the Veteran's statements are not considered credible.  His credibility has been repeatedly called in to question by physicians.

A diagnosis of a psychiatric disability was first shown by the evidence of record more than one year after service discharge and the Board finds that the evidence does not show that any psychosis manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection must be denied.  38 C.F.R. §§ 3.307, 3.309 (2011).

The length of time between separation from service and the initial confirmed clinical diagnosis weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  The Board finds that a psychiatric disorder was not shown in service and no psychosis was shown within one year following the Veteran's separation from service.

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they do not present a credible history because these are internally inconsistent and contradictory of other evidence of record.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

To the extent that the Veteran claims that he has a psychiatric disability related to service, the Board finds that a psychiatric disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Where the determinative issue involves a question of a medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011).  

As a lay person, the Veteran is not qualified or competent, through education, training, or experience to offer a medical diagnosis of a psychiatric disorder.  For this reason, the Board finds that the statements of the Veteran that he has a psychiatric disorder related to service are not competent evidence.

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Although the Veteran is competent to describe symptoms of nervousness and sadness, the diagnosis of a psychiatric condition and the medical causation are not subject to lay observation.  The determination as to the presence, type, and cause of a psychiatric condition is medical in nature and not capable of lay observation.  Additionally, by regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2011).  Therefore, a psychiatric disorder is not a simple medical condition that a lay person is competent to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the post-service treatment records contain a diagnosis of PTSD, the clinicians who have diagnosed PTSD have not discussed the criteria for a DSM-IV diagnosis of PTSD and whether the diagnostic criteria were met by the Veteran.  38 C.F.R. § 3.304(f) (2011).  Additionally, the diagnosis of PTSD recorded in the clinical treatment notes was based on the Veteran's reported military stressors, which the RO was unable to verify because the Veteran did not provide relevant information with sufficient specificity about the claimed stressors capable of verification.  

With regard to the reported stressor that he witnessed a helicopter crash, the Board notes that despite multiple efforts, the VA was unable to verify the alleged helicopter crash.  Pursuant to research requests, the VA has received negative responses from the Center for Unit Records Research, the Department of the Army Aviation Warfighting Center, the Department of the Army Office of the Commanding General, the National Archives Records Administration, and the National Transportation Safety Board.  In February 2010, the RO issued a formal finding of a lack of information required to corroborate the helicopter incident.  The Board finds that VA fulfilled its duty to assist the Veteran in verification of that stressor and that further efforts to verify that stressor are not warranted.  

Next, the Board finds that the Veteran's reported stressor involving the Korean civilian who was hit and killed by a vehicle in which the Veteran was a passenger to be an anecdotal incident and, although it may be true, it is not researchable.  The Veteran has reported that the incident was covered up the Army and no record was made of the incident.  In order to be researched, incidents must be reported and documented.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Therefore, the Board finds that further efforts to verify that stressor are not warranted.  Furthermore, the Board finds the Veteran's report to be less credible because of inconsistencies in his allegations.

Finally, with respect to the Veteran's alleged involvement in an attack on United States soldiers by North Korean soldiers, the Board finds that the Veteran's report of personal involvement lacks credibility.  The Veteran submitted internet articles describing the incident as involving North Korean soldiers who attacked a group of soldiers, including United States soldiers, who were attempting to cut down a tree. The North Korean soldiers used an axe and a club to beat the soldiers, and as a result of the incident, two American soldiers were killed and a number of others were injured.  In a November 2000 VA treatment note and in written statements dated in February 2001 and April 2008, the Veteran reported that he helped to load the United States soldiers who were attacked by the North Koreans onto a helicopter to be medevaced to Seoul, South Korea.  However, prior to November 2000, there was no mention of that particular stressor, or either of the above two stressors for that matter.  In fact, in a November 1993 statement in connection with his initial claim for PTSD, the Veteran specifically denied assisting in handling wounded and witnessing or participating in civilian atrocities.  Moreover, during his January 1993 VA examination, the Veteran reported stressors to include difficulty with officers in service, his court martial, and various things that happened on the post.  He did not report witnessing an attack or assisting wounded as a result of an attack by North Korean soldiers on American soldiers.  Accordingly, the Board finds that the Veteran's assertions that he witnessed or was otherwise involved in an attack by North Koreans on American soldiers to lack credibility because they are made in furtherance of a claim for benefits and are contradictory to other statements he has previously made. 

Thus, the probative value of the medical records that contain a diagnosis of PTSD attributed to the Veteran's service is greatly diminished because those diagnoses were made based on reports by the Veteran that the Board finds are not credible and were inconsistent with the factual record.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Furthermore, no VA psychologist or psychiatrist has diagnosed PTSD based on a fear of hostile military or terrorist activity, and the evidence does not show that the Veteran served in combat.  

Significantly, on VA examination in October 2011, following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV, nor did he have any other mental disorder that conformed to DSM-IV criteria.  Instead, the examiner diagnosed alcohol dependence, alcohol induced mood disorder, and paranoid personality disorder.  Among other reasons, it was noted that psychometric findings were indicative of significant exaggeration of the presence and severity of PTSD symptomatology, and resulted in an invalid profile.  Similarly, a diagnosis of PTSD was not found on VA PTSD examination and VA mental disorders examination in January 1993, and instead the Veteran was diagnosed with an adjustment disorder.  

The Board finds that the preponderance of the competent medical evidence shows that it is not at least as likely as not that the Veteran currently has PTSD that meets the criteria for a DSM-IV diagnosis of PTSD, and in the absence of competent medical evidence linking any current PTSD diagnosis to a stressor during his service, service connection for PTSD must be denied.  The Board finds that the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

With regard to service connection for a psychiatric disorder, other than PTSD, post-service medical records document psychiatric treatment for diagnoses that include adjustment disorder, paranoia, dysthymic disorder, anxiety disorder, and bipolar disorder, rule out paranoid schizophrenia, rule out malingering, depression, and rule out psychosis.  Those disabilities were diagnosed after the Veteran's separation from service.  The determinative question in this case involves causation.  On the question of medical causation, medical evidence of an association or link between a current psychiatric disorder, first noted after service, and service, there is no competent medical evidence that supports the claim.  38 C.F.R. § 3.303(d) (2011).  None of the Veteran's medical providers have related a psychiatric disorder, other than PTSD, to his reported in-service stressors or to any other aspect of his military service.  In fact, the VA examiner in October 2011 opined that the current diagnoses were attributable to events to which the Veteran had been exposed after service discharge.  The examiner opined that the diagnosed disorders were not etiologically related to active duty.  The examiner noted that the Veteran had a history of rehabilitation for alcohol dependence and verbally acknowledged continuing to drink alcohol.  With regard to the Veteran's contentions that his psychiatric disorder is related to his active service court-martial proceedings and to the extent that the service medical records show treatment for psychosomatic pain related to court-martial proceedings, the examiner determined that in-service complaints of pain were immaterial to his currently diagnosed mental health disorder.  It was further noted that it was impossible to reconcile the Veteran's in-service assaultive behavior with treatment for psychosomatic pain in service.  Finally, the examiner was unable to distinguish between symptoms attributable to the diagnosed alcohol dependence, alcohol induced mood disorder, and paranoid personality disorder, considering 35 years of life cycle change events that preceded the examination.  The examiner added that the clinical opinion was based on psychodiagnostic testing, clinical diagnostic interview of the Veteran, the Veteran's verbal reporting, the mental status examination, and a review of medical and psychosocial published research.  Therefore, the evidence lacks evidence to link any mental disorder other than PTSD to the Veteran's service.  In addition, the Board finds that an additional examination to seek a relationship between those disorders and service is not warranted because the evidence does not show a connection between those disorders and service.  38 C.F.R. § 3.159 (2011).

As for a diagnosis of substance abuse or drug related problems, or alcohol dependence and alcohol induced mood disorder, service connection cannot be established for a disability resulting from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2011).  The Board finds that a grant of service connection is precluded for the Veteran's abuse of alcohol and drugs. 

To the extent that the Veteran has been diagnosed with a personality disorder, even assuming that the Veteran did have a pre-existing personality disorder, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that pre-existing personality disorder.  38 C.F.R. §§ 4.9, 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been shown here.  Therefore, service-connection for a personality disorder cannot be granted.

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation.  The Board may only consider competent medical evidence of medical causation because lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence of a diagnosis of PTSD that meets the DSM-IV requirements and is due to a stressor in service or due to fear of a hostile military or terrorist act, and as the weight of the competent medical evidence is against a finding that any psychiatric disorder, other than PTSD, is causally related to service, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disorder was incurred in or aggravated by service, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


